—In a support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Orange County (Man-dell, H.E.), entered May 26, 1995, which, after a hearing, inter alia, granted his application for downward modification of his *533child support obligation only to the extent of reducing those payments to $100 per week, with an additional payment of $25 in arrears, and the payment of one-half of unreimbursed medical costs; (2) an order of the same court (Bivona, J.), dated July 11, 1995, which denied his objections to the order entered May 26, 1995; and (3) an order of the same court (Bivona, J.), dated July 13, 1995, which, inter alia, in effect, adopted the provisions of the order entered May 26, 1995, directing the payment of child support at the rate of $100 per week, with an additional payment of $25 in arrears, and the payment of one-half of unreimbursed medical costs.
Ordered that the appeal from the order entered May 26, 1995, is dismissed, without costs or disbursements, as no appeal lies therefrom (see, Family Ct Act § 439 [e]); and it is further,
Ordered that the appeals from the order dated July 11, 1995, is dismissed, without costs or disbursements, as that order was superseded by the order dated July 13, 1995; and it is further,
Ordered that the order dated July 13, 1995, is affirmed, without costs or disbursements.
We find that the Family Court’s determination is supported by the evidence and that the appellant was not denied due process by the proceedings in that court. Rosenblatt, J. P., Ritter, Pizzuto and Altman, JJ., concur.